DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Notice of Allowance is in response to applicant’s filing on 6/23/2022.  Claims 1-7 are amended and currently pending and examined below.
Examiner’s Amendments
The Amendments filed by applicant on 6/23/2022 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in the communication with Samir Khoury on 7/5/2022. 

Claim 7 is amended as follows:
Claim 7 (Currently Amended): The electric suspension device according to claim 1,
Wherein
the load control ECU further estimates a stroke position of the
actuator,
the load control ECU is further configured to compare the estimated stroke position and a preset stroke end position with each other, and perform rebound shock control that generates a damping force for avoiding bump of the actuator, based on the sprung
speed and a result of the comparison, and
the load control ECU inhibits or suppresses the rebound shock control in a case where it is determined that the slip of the wheel has occurred.

Allowable Subject Matter
Claims 1-7 are allowed.  The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. More specifically, the prior art fails to teach or suggest the limitations “an orientation control unit that performs orientation control of the vehicle based on the sprung speed and the estimated stroke speed, wherein in a case where the determination unit determines that a slip of the wheel has occurred, the orientation control unit performs orientation control of the vehicle based on a fixed stroke speed whose direction is the same as a direction of the sprung speed and whose magnitude is set at a predetermined fixed value, instead of the estimated stroke speed” in combination with other limitations as specifically claimed.
US 20180361814 to Ohno et al. teaches an electromagnetic suspension apparatus including an electromagnetic actuator that is provided in parallel with a spring element provided between a vehicle body and a wheel of a vehicle and generates a driving force. An information acquisition unit (51) acquires information on a stroke position of the electromagnetic actuator. A driving force control unit (15) calculates a target driving force of the electromagnetic actuator and controls a driving force of the electromagnetic actuator using the calculated target driving force. The stroke position is acquired by the information acquisition unit.  The spring control force is corrected to adjust the degree of reducing the spring force related to the spring element in accordance with the level of the yaw rate and improves steering stability and improves the effect of the ride comfort. 
US 20150081170 to Kikuchi teaches a sprung mass state estimated based on wheel speed information in a predetermined frequency region detected by wheel speed sensors, and actuators are controlled so as to bring the estimated sprung mass state to a target sprung mass state, as well as calculating a reference wheel speed of each wheel based on a vehicle body plan view model. Then, when a differential among reference wheel speeds of the wheels to the low-frequency side from the predetermined frequency region in which sprung mass behavior appears is equal to or greater than a prescribed value, it is detected that the sprung mass state estimation accuracy has deteriorated. Moreover, because the feedback control mechanism is constituted using the shared values of wheel speed, even during separate control without the application of reciprocal monitoring for control purposes, control is ultimately performed based on reciprocal monitoring and the vehicle orientation can be made to converge in a stabilized direction.
US 2060107498 to Yamazaki teaches a suspension system for a vehicle having shock absorbers each configured to generate a damping force with respect to a relative movement of a sprung portion and an unsprung portion such that the magnitude of the damping force is changeable. Moreover, the vehicle is configured to execute vehicle-body turning control in which an orientation of a body of the vehicle is changed, independently of changing of the orientation of the body of the vehicle by a steering operation input by the driver, and wherein the target sprung-speed determining portion is configured to determine the target sprung speed based on the steering operation input by the driver and the information relating to the vehicle-body turning control.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claim.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669